DETAILED ACTION
This Office Action is in response to the amendment filed on 12/23/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 12/23/2020, responding to the Office Action mailed on 9/23/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 11. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim s 2, 3, and 11 recite the limitations "the conductive pillar core", “the pillar shell”, and “the pillar core”.  There are insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2017/0200702 A1) in view of Lii et al. (US 2016/0104669 A1).

With regard to claim 1, Hung discloses a semiconductor device, as shown in Fig. 14, comprising: 
a base assembly comprising 
a first substrate 60, 
a first device 69d on a top surface of the first substrate, 
a first encapsulant 66 on the top surface of the first substrate; 
a conductive pillar  63/64 on the first substrate and in the first encapsulant (0064); 
wherein the conductive pillar comprises a non-conductive pillar core 64 and a conductive pillar shell 63 on the pillar core;
wherein the non-conductive pillar core comprises a solid material and is internal to the conductive pillar shell;
wherein the conductive pillar is in direct contact with a pad 70 of the first substrate.  
Lii discloses a POP device comprising a first encapsulant 48 on the top surface of a first substrate 200 and bounding a side surface of a first device 100 (within interposer 300) (Lii Fig. 7).
Lii teaches that such an arrangement reduces warpage of the POP structure (Lii 0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lii’s teachings with the invention of Hung to reduce warpage of the package.
With regard to claim 3, Hung discloses the first substrate 60 comprises a pad 70 632 and the non-conductive pillar core 64 (Hung Fig. 14).
With regard to claim 5, Lii discloses an underfill 48 between the first device 100 and the top surface of the first substrate 200 (Lii Fig. 7).  
With regard to claim 6, Lii and Hung disclose the first device or the second device comprises an active device, a passive device, a semiconductor die, or a semiconductor package (Lii 0016).  
With regard to claim 7, Lii discloses: 
a top assembly comprising 
a second substrate 520, 
a second device 522 on a top surface of the second substrate, 
a second encapsulant 524 on the top surface of the second substrate and bounding a side surface of the second device, 
an interconnect 526/528 on a bottom surface of the second substrate; 
wherein the interconnect couples the second substrate with a top end of the conductive pillar 216/340/342 (Hung 63/64) (Lii Fig. 7 and Hung Fig. 14).  
With regard to claim 8, Lii discloses an interface layer 516 between the top assembly and the base assembly, the interface layer bounding the interconnect 526/528 of the top assembly (Lii Fig. 7).  
Claims 4 and 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung and Lii,  further in view of Lin et al. (US 2013/0075936 A1).

With regard to claim 4, Hung and Lii disclose the conductive pillar 63/64 (Lii 216/340/342) has a height except for showing the height is about 110 microns to about 350 
Lin discloses a conductive pillar 144/152 has a height about 110 microns to about 350 microns (Lin 0048). 
Lin teaches that such structure will shorten distances between chips thus achieve higher density products (Lin 0035).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin’s teachings with the inventions of Hung and Lii to obtain higher density products.
Further, the height of the pillar will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such height is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the height of the pillar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed height in the device of Hung, Lii and Lin.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed pillar height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff
With regard to claim 9, Lii discloses: 
the top end of the conductive pillar 216/340/342 extends further from the top surface of the first substrate 200 than a top end of the first device 100 (Lii Fig. 7).  
He, however, fails to show a top end of the first encapsulant is substantially coplanar with the top end of the conductive pillar.
Lin discloses a top end of the encapsulant 172 is substantially coplanar with a top end of a conductive pillar 144/152 (Lin Fig. 7, also see the comments stated above in paragraphs 18 - 20, with respect to claim 4, which is considered repeated here).
With regard to claim 10, Lii fails to show a top end of the first encapsulant is substantially coplanar with a top end of the conductive pillar and a top end of the first device.
Lin discloses a top end of an encapsulant 172 is substantially coplanar with a top end of a conductive pillar 144/152 and a top end of a first device 142 (Lin Fig. 7, also see the comments stated above in paragraphs 18 - 20, with respect to claim 4, which is considered repeated here).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hunng and Lii.

With regard to claim 11, Lii discloses a width of the pillar core 340 is greater than a thickness of the pillar shell 342 (Fig. 7).
He fails to show: 
the width of the pillar core is approximately 50 microns to approximately 200 microns; 
the thickness of the pillar shell is approximately 10 microns to approximately 50 microns.  
However, Lii discloses the conductive pillar 216/340/342, replacing solder bumps, providing interconnections for the device (Lii 0043).
Therefore, the width of pillar core and thickness of pillar shell will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the width of pillar core and thickness of pillar shell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness and width in the devices of Hung and Lii for interconnections.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the width of pillar core and thickness of pillar shell or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
With regard to claim 2, as the examiner’s best understanding, Hung discloses a top end of the non-conductive pillar core 64 is covered by the top end 631 of the conductive pillar shell 63 (Hung Fig. 14).
He fails to show a top end of the conductive pillar shell is exposed from the encapsulant.
Lin discloses a top end of a conductive pillar shell 152 is exposed from an encapsulant 172 (Lin Fig. 7, also see the comments stated above in paragraphs 18 - 20, with respect to claim 
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 3, 6, and 9 - 10 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
March 8, 2021